Breese, J. It was error in this case to award an execution against the county on the judgment rendered against it. In such case our statute, (Scates’ Comp. 300,) provides expressly when a judgment is so rendered, the court of the county shall order a warrant to be drawn on their treasurer for the amount of the judgment and costs, to be paid as other county debts, and “ nothing herein contained shall authorize any execution to be issued against lands or other property of any county of this State.” Upon the other question presented, as to the liability of the county to pay for printed blanks, subpoenas, summons, etc., furnished by the clerk of the Circuit Court for the use of his office, we entertain no doubt. It is contended by the county, that it is not liable, because the law allows the clerk a fee on issuing writs and other process ; that he is paid for the labor of preparing them, and must perform it. The only statute upon the subject to which reference has been made, is Ch. 41, Sec. 32, (Scates’ Comp. 509.) That section is as follows: “ The clerks of the Circuit and County Commissioners’ Courts shall provide all the necessary books for their respective offices, and a safe press or presses with locks and keys for the safe-keeping of the archives of their respective offices; and the County Commissioners’ Courts shall make allowances for the same, and for articles of stationery, necessary for their respective courts, out of the county treasury, from time to time.” The county claim, that these printed blanks are not articles of stationery, necessary for the court; that they are only to provide for the office, and the court, the necessary articles of stationery for the use of the court and the public—such articles for which the clerk is allowed no fees for issuing, and for which no officer gets any pay, and which, therefore, the county ought to provide. That the law restricts “ articles of stationery ” to such as may be necessary for the court, and cannot include blanks for a clerk, which a county has no right by law to frame and to have printed and which must be framed by the clerk according to the parties and facts of each particular case, and that there is no law requiring process of any kind to be printed, and if the clerk to save time and labor procures printed forms, it is for his own profit and convenience, in which neither the county nor the public, have any concern. This is all true, and being admitted does not determine the duty of the county as arising under, not only the proper construction of the act to which reference is made, but upon general views and principles, applicable to the case. The county contends that stationery, as defined by lexicographers, cannot include blanks, and reference is made to Webster. He says “ stationer ” meant originally a bookseller from his occupying a stand or station; but at present, one who sells paper, quills, inkstands, pencils and other furniture for writing, and “ stationery ” means, the articles usually sold by stationers, as paper, ink, quills, etc. If this be so, and we do not doubt it, stationery must include printed blanks, as they are articles usually sold by stationers. So would steel pens, and pen-holders, wafers, mucilage, sand or sponge paper, and various other articles be deemed stationery. A stationer deals in blank paper, and in paper partially printed. Such is our experience, and blank forms are not unusually one of the main articles of their business. We think stationery includes blanks and are indispensable for the prompt performance of the duties of the office of clerk and therefore necessary for the court, the clerk’s office being an indispensable appendage of a court. It would seem to us, that the public have quite as great an interest that these blanks should be supplied as the clerk, for he gets his fee whether a writ is written or printed. The business of the county could not be transacted, without this facility being furnished the clerks, and it is evidently the intention of the legislature, that the county shall provide all that is necessary for such purpose be it stationery or what not. The speedy dispatch of the business of the courts is a matter in which the public have h deep interest, and the county must procure all reasonable facilities for that purpose. All such stationery must be furnished as the demands of the office require, in whatever articles it may consist. The case of De Kalb County v. Beveridge, 16 Ill. R. 312, sustains these views. See also Armsby v. Warren County, 20 ib. 126. It is really a matter of economy to the county, that it should furnish the blanks to facilitate the public business, and thus save expense. It has been the uniform practice of this court from its first organization to this time, to audit the bills of its clerk for blanks. This amounts to a construction of the statute by this court entitled to consideration and weight. Such has been not only the practical construction of this court but of the subordinate tribunals, from the earliest history of this State, and with this universal contemporaneous construction before it, the legislature has in its various revisions of the laws, repeatedly re-enacted this statute, without change of its phraseology, thus in the most direct mode, sanctioning the construction, as giving the true intention of the law makers. Without this, the maxim, “ Contemporánea expositio fortistima est in lege,” would well apply. The other question made, by the allowance of a part of the claim by the board of supervisors, does not amount to anything. They did not allow the claim, and no object could be gained by proving a tender of part, which is the utmost to which the allowance can go. That part of the judgment awarding execution in this case, will be reversed, and affirmed as to all else.